Citation Nr: 0637481	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-42 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a head injury, to include headaches, 
prior to June 10, 2003.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a head injury, to include headaches, 
on and after June 10, 2003.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2003, February 2004, and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The veteran originally 
requested a Board hearing in his VA Form 9; however, in a 
March 2005 Appeal Hearing Options form, the veteran withdrew 
his request and elected a RO hearing.  On March 7, 2005, the 
appellant testified at a RO hearing; a copy of the hearing 
transcript is contained in the claims file.  Subsequently, in 
August 2005, the RO increased the evaluation of residuals of 
a head injury, to include headaches, to 30 percent, effective 
June 10, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if an increased rating is granted on appeal.  

The duty to assist includes obtaining Social Security 
Administration (SSA) records when they may be relevant.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  In the present 
case, the veteran testified at a March 2005 RO hearing that 
he was not receiving disability benefits from the SSA.  
Later, the veteran's representative, in a November 2005 VA 
Form 646, reported that the veteran does not work and is 
receiving disability benefits from SSA.  Neither the decision 
nor medical records upon which the SSA decision was made are 
associated with the claims file.  On remand, VA should 
attempt to obtain the SSA decision and accompanying medical 
evidence.  

VA's duty to assist the veteran also includes obtaining a 
thorough and contemporaneous medical examination in order to 
determine the nature and extent of the veteran's service-
connected disability.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire claims 
file and ensure for the issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date, if an 
increase rating is granted, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.

2.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  After completion of 1 and 2, the VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination, by an appropriate 
specialist, in order to indicate the 
nature and severity of the veteran's 
neurological disorder, and should 
identify what symptoms, if any, the 
veteran currently manifests and has 
manifested, that are attributable to his 
service-connected neurological disorder, 
to include headaches.  The examiner 
should review the pertinent evidence in 
the claims file and must indicate in the 
examination report that such was 
performed.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  

After all relevant evidence in the claims 
file is reviewed, the neurological 
examiner should offer an opinion as to 
whether the veteran has experienced or is 
currently experiencing "migraine with 
very frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability" or "migraine 
with characteristic prostrating attacks 
occurring on an average once a month over 
last several months".  The examiner must 
also discuss whether the veteran's 
disability is so exceptional or unusual 
that his headaches have resulted in 
frequent hospitalizations or caused 
marked interference in his employment.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  Furthermore, the VA's 
consideration of referring the service-
connected claim for extraschedular 
evaluations under 38 C.F.R. 
§ 3.321(b)(1) (2006) must be documented 
on readjudication.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



